Per CuPviAM:
The motion for reargument should be denied. We think the rule of Morman v. Rochester Machine Screw Co. (53 App. Div. 497) and Sackheim v. Pigueron (215 N. Y. 62), on which plaintiff relies, does not apply. In each it was held to be a question of fact as to whether there was not an implied invitation to enter the elevator, excusing the degree of care otherwise necessary to ascertain whether the elevator was there. In the present ease there was no such invitation, and plaintiff knew that no door to the elevator well was operating automatically and that when he left the elevator a moment before the accident he had not closed any door. Motion for reargument denied. Motion for leave to appeal to Court of Appeals denied.